His views upon the questions presented by this appeal are as follows:
1. It makes no difference whether the contracts sued upon be contracts of suretyship, or of guaranty. He therefore expresses no opinion as to the nature thereof. In either event he is of the opinion that appellee had the right to join Dodd and Godwin in the same suit. The rule which obtains in some jurisdictions, that a guarantor must be sued separately, does not apply under the statutes and decisions of this state. Articles 1842, 1843, 6336, 6337, R.S.; Adams v. First National Bank of Waco,178 S.W. 993; Slaughter v. Morton, 185 S.W. 905; Cleveland v. Campbell,38 S.W. 219; Kenedy Town  Improvement Co. v. First Nat. Bank, 136 S.W. 558; Allen v. Edrington, 125 S.W. 362.
2. The clause in the contract of March 21, 1913, whereby Dodd agreed to have no other business or employment, did not violate the Texas anti-trust laws. The contract does not restrict Dodd to making purchases of goods, wares, and merchandise from appellee only, but in effect merely requires him to devote his entire time and attention to the mercantile business. This alone does not render the contract obnoxious to our antitrust statute. Gin Co. v. Riddlesperger, 108 Tex. 273, 192 S.W. 530. In any event, the contract is susceptible of this construction, and that construction should be adopted which will make the contract lawful, rather than a construction which would render it illegal. Foard County v. Sandifer, 105 Tex. 420, 151 S.W. 523.
3. The contract of March 21, 1913, being lawful, appellee should have recovered the unpaid balance for the goods purchased thereunder, and its cross-assignments should be sustained, and judgment in its favor rendered against appellants for such balance. Woeltz v. Woeltz, 93 Tex. 548,57 S.W. 35; Duren v. Railway Co., 86 Tex. 287, 24 S.W. 258.
Affirmed.